               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF NEW YORK


JUSTIN S.,
                                  Plaintiff,
             v.                                       Civil Action No.
                                                      3:19-CV-0177 (DEP)

ANDREW M. SAUL, Commissioner of Social
Security, 1

                                  Defendant.


APPEARANCES:                                   OF COUNSEL:

FOR PLAINTIFF

LACHMAN, GORTON LAW FIRM                        PETER A. GORTON, ESQ.
P.O. Box 89
1500 E. Main Street
Endicott, NY 13761-0089

FOR DEFENDANT

HON. GRANT C. JAQUITH                           JOSHUA L. KERSHNER, ESQ.
United States Attorney for the                  Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198



1      Plaintiff=s complaint named Nancy A. Berryhill, in her capacity as the Acting
Commissioner of Social Security, as the defendant. On June 4, 2019, Andrew M. Saul
took office as Social Security Commissioner. He has therefore been substituted as the
named defendant in this matter pursuant to Rule 25(d)(1) of the Federal Rules of Civil
Procedure, and no further action is required in order to effectuate this change. See 42
U.S.C. ' 405(g).
DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                      ORDER

      Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner, pursuant to 42 U.S.C. '' 405(g) and 1383(c)(3), are cross-

motions for judgment on the pleadings. 2 Oral argument was conducted in

connection with those motions on February 4, 2020, during a telephone

conference held on the record. At the close of argument, I issued a bench

decision in which, after applying the requisite deferential review standard, I

found that the Commissioner=s determination did not result from the

application of proper legal principles and is not supported by substantial

evidence, providing further detail regarding my reasoning and addressing

the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby

      ORDERED, as follows:


2       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
      1)    Plaintiff=s motion for judgment on the pleadings is GRANTED.

      2)    The Commissioner=s determination that plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is VACATED.

      3)    The matter is hereby REMANDED to the Commissioner,

without a directed finding of disability, for further proceedings consistent

with this determination.

      4)    The clerk is respectfully directed to enter judgment, based

upon this determination, remanding the matter to the Commissioner

pursuant to sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      February 6, 2020
            Syracuse, NY




                                       3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------x
JUSTIN S.,

                             Plaintiff,
vs.                           5:19-CV-177

NANCY A. BERRYHILL, COMMISSIONER OF
SOCIAL SECURITY,

                            Defendant.
--------------------------------------------x

      Transcript of a Decision held during a
Telephone Conference on February 4, 2020, at the

James Hanley Federal Building, 100 South Clinton

Street, Syracuse, New York, the HONORABLE DAVID E.
PEEBLES, United States Magistrate Judge, Presiding.

                     A P P E A R A N C E S

                        (By Telephone)
For Plaintiff:       LACHMAN, GORTON LAW FIRM
                     Attorneys at Law
                     1500 East Main Street
                     Endicott, New York 13761-0089
                       BY: PETER A. GORTON, ESQ.

For Defendant:       SOCIAL SECURITY ADMINISTRATION
                     Office of the General Counsel
                     Region II
                     26 Federal Plaza - Room 3904
                     New York, New York 10278
                       BY: JOSHUA L. KERSHNER, ESQ.


                Jodi L. Hibbard, RPR, CSR, CRR
             Official United States Court Reporter
                    100 South Clinton Street
                 Syracuse, New York 13261-7367
                         (315) 234-8547
                                                                16


1                  (In Chambers, Counsel present by telephone.)
2             THE COURT:    Plaintiff has commenced this proceeding

3    seeking judicial review of an adverse determination by the

4    Commissioner pursuant to 42 United States Code Sections
5    405(g) and 1383(c)(3).

6             The background is as follows:     The plaintiff was

7    born in May of 1983, he is currently 36 years old.   The
8    plaintiff lives in Lisle, New York.    He also sees -- he's

9    alone but he sees his daughter, his eight-year-old daughter,
10   she was eight in November of 2017, every other week.    He is

11   6 feet tall, weighs between 155 and 165 pounds although at

12   one point he was as low as 120 pounds, that's at 80, page 80
13   of the administrative transcript.   Plaintiff is a high school

14   graduate, has no further education.    He drives and owns a

15   car.
16            Plaintiff, his past work includes, as a pizza

17   delivery person, a dishwasher and kitchen helper, a landscape
18   worker, and a grocery store stock clerk.   Plaintiff has been

19   on SSI or Supplemental Security Income payments since

20   October 16, 2008 as a result of his diagnosis of Crohn's
21   disease, both large and small bowel.   He was diagnosed in

22   October of 2008.   His symptoms include bleeding, diarrhea,

23   abdominal pain, nausea, weight loss, and fatigue.    Plaintiff
24   treats with Binghamton Gastroenterology Associates; Dr. Mark

25   Shumeyko is his primary point of contact there.   He has been



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                 17


1    in the past prescribed Prednisone although he was weaned off
2    of that particular medication in 2010.   He undergoes Remicade

3    infusions every eight weeks.    He has also been prescribed

4    Flexeril, omeprazole, and Lialda.    The Crohn's disease by all
5    accounts is somewhat stable but susceptible of flare-ups, at

6    least according to the plaintiff and some of the treatment

7    records.
8               As was discussed during argument, in May of 2016

9    plaintiff underwent a colonoscopy.   One of the findings as a
10   result of that colonoscopy was that the Crohn's appears

11   completely quiescent at this time.   That appears at page 322

12   and 377 of the record.
13              In terms of activities of daily living, plaintiff

14   is able to cook, clean, watch television, watch his daughter,

15   mow the lawn if necessary, shop, he visits family and he
16   listens to the radio.

17              Procedurally, plaintiff applied for Title II and
18   Title XVI benefits on October 16, 2008, alleging a disability

19   onset date of May 31, 2006.    He received an unfavorable

20   decision on September 27, 2010 from Administrative Law Judge
21   Thomas Tielens in connection with that application.   The

22   Social Security Administration Appeals Council remanded the

23   matter on February 3, 2012.
24              On August 17, 2012, Administrative Law Judge John

25   Ramos issued a decision awarding SSI benefits only with an



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                    18


1    onset date finding of October 16, 2008.     He did not award
2    Title II benefits because apparently it was after the date of

3    last-insured status.

4               On February 7, 2017, an agency determination was
5    made that plaintiff was no longer disabled.     On June 27,

6    2017, that finding was upheld on request for reconsideration.

7    On November 16, 2017, Administrative Law Judge Jeremy Eldred
8    conducted a hearing concerning the finding of medical

9    improvement.   He subsequently issued a decision on January 8,
10   2018 finding that plaintiff had undergone sufficient medical

11   improvement and was capable of performing available work in

12   the national economy.
13                   (Telephone connection disrupted and resumed.)

14              THE COURT:    So I went through the procedural

15   history and I was about to recount Judge Eldred's decision
16   from November 16, 2017, except that I have the wrong date.

17   I'm sorry, that was the date of the hearing.     January 8,
18   2018.   I note that the Social Security Administration Appeals

19   Council denied request for review of that determination on

20   December 19, 2018.   In his decision, ALJ Eldred focused on
21   medical improvement, applied what he determined was the

22   appropriate seven-step test for confronting a claim of

23   medical improvement.     He -- are you still there, Mr. Gorton?
24              MR. GORTON:    I am here.

25              THE COURT:    Okay.   Mr. Kershner, are you still



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                19


1    there?
2             MR. KERSHNER:   I am, your Honor.

3             THE COURT:   All right, I heard ringing in the

4    background, I was afraid we'd lost someone.
5             He found that the point of comparison for

6    considering improvement was August 17, 2012.   He determined

7    that plaintiff does suffer, continue to suffer from a severe
8    impairment, namely Crohn's disease.   He concluded that it did

9    not meet or medically equal any of the listed presumptively
10   disabling conditions set forth in the regulations.    He found

11   medical improvement had occurred as of February 7, 2017.

12   After considering the medical evidence in the record, ALJ
13   Eldred concluded that plaintiff retains the residual

14   functional capacity, or RFC, to perform a full range of light

15   work without any nonexertional limitations.    Based on that
16   finding, he concluded that plaintiff, although not able to

17   perform his past relevant work, based on the Medical
18   Vocational Guidelines and specifically Grid Rule 202.20, a

19   finding of no disability was directed and therefore plaintiff

20   was not disabled at the relevant times.
21            As you know, my task is limited and the standard

22   which I apply is extremely deferential.   I must determine

23   whether correct legal principles were applied and the
24   determination is supported by substantial evidence.    It is --

25   substantial evidence is defined as such relevant evidence as



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                20


1    a reasonable mind might accept as adequate to support a
2    conclusion.    It's a very deferential standard, more stringent

3    even than clearly erroneous.

4             Under Brault v. Social Security Administration, 683
5    F.3d 443, a Second Circuit decision from 2012, facts

6    determined by an administrative law judge can be rejected

7    only if a reasonable fact finder would have to conclude
8    otherwise.

9             In this case, plaintiff raises several contentions.
10   He argues that plaintiff -- the ALJ, I'm sorry, failed to

11   assess the frequency and duration of needed bathroom breaks

12   resulting from his Crohn's disease, failed to give
13   controlling weight to the opinions of Dr. Mark Shumeyko,

14   plaintiff's treating gastroenterologist, and improperly

15   substituted her lay opinion -- his lay opinion for the
16   uncontradicted medical opinions in the record.

17            Plaintiff also questions reliance on the Grids in
18   light of the nonexertional limitations resulting from

19   plaintiff's Crohn's disease.

20            The medical improvement is governed by both statute
21   and regulation.    When a finding of disability results in the

22   granting of benefits, under the Social Security Act the

23   Commissioner is statutorily required to engage in a
24   continuing periodic review of a claimant's condition.    If,

25   based on that review, the Commissioner determines that the



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                               21


1    disabling condition has subsided, does not exist, or is not
2    disabling, he may order termination of the benefits.    That's

3    under 42 United States Code Sections 421 and 423.

4             In making the review to determine whether cessation
5    of benefits is warranted, the Commissioner must examine the

6    plaintiff's current condition, a term ordinarily requiring

7    assessment of the condition at the time of the hearing.
8    Generally speaking, under Section 423(f) and the

9    corresponding regulations, termination of benefits is
10   appropriate if there's been medical improvement related to

11   the claimant's ability to work.   Where the claimant's medical

12   condition improves to the extent that he or she can engage in
13   substantial gainful activity, the party will no longer be

14   entitled to benefits under the Act.

15            In order to support the termination of benefits, it
16   is the Commissioner who must meet the burden by a showing of

17   substantial evidence that a medical improvement has taken
18   place in a claimant's ability to perform work activity.

19   Medical improvement is defined by both statute and

20   regulation, specifically 20 CFR Section 404.1594, and it is
21   defined as any decrease in the medical severity of an

22   impairment.   To find medical improvement, the Commissioner

23   must compare the prior and current medical evidence to
24   determine whether there have been any changes in the signs,

25   symptoms, and laboratory findings associated with the



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                22


1    claimant's impairment.
2             If there has been medical improvement, the

3    Commissioner must also, as plaintiff's counsel acknowledges,

4    focus on whether the improvement is related to the claimant's
5    ability to perform work.   20 CFR Section 404.1594.   A medical

6    improvement will be related to the claimant's ability to work

7    where it results in a decrease in the severity of the
8    impairment present at the time of the most favorable recent

9    medical decision, and an increase in the claimant's
10   functional capacity to perform basic work activities defined

11   to include the ability to do most jobs such as walking,

12   standing, pushing, pulling, reaching, carrying, hearing,
13   speaking, remembering, and using judgment.   Even if and where

14   medical improvement related to a claimant's ability to work

15   has occurred, in most cases the Commissioner must also show
16   the claimant is able to engage in substantial gainful

17   activity before he will be found no longer disabled.
18            The standard for finding medical improvement has

19   been outlined including in my colleague Chief Magistrate

20   Judge Andrew T. Baxter's decision in Michael M. v.
21   Commissioner of Social Security, reported at -- well, it's

22   not reported but it can be found at 2019 WL 530801.

23            There's no question that the administrative law
24   judge in this case applied the correct test; the real

25   conundrum is whether the resulting finding was supported.



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                23


1                In this case it boils down to an analysis of the
2    frequency and duration of the need for bathroom breaks.

3    There is obviously no limitation in that regard in the

4    administrative law judge's residual functional capacity
5    finding.    In this case, there are several medical opinions in

6    the record.    Plaintiff himself testified to his condition and

7    his need for frequent bathroom breaks.   His treating
8    physician, Dr. Shumeyko, on September 27, 2017 opined at

9    page 566 that the condition could interfere with plaintiff's
10   ability to attend work on a regular basis.    Possibly when

11   flaring, he may need urgent bathroom access and it also would

12   entail unscheduled breaks possibly when the disease flares,
13   although last year it showed fairly good control.

14               Dr. Jenouri, the consultative examiner, who

15   examined the plaintiff on November 4, 2016, concluded at
16   page 357, "The claimant is restricted due to marked schedule

17   disruptions due to frequent bowel movements.   Otherwise no
18   physical limitations."

19               The findings of the agency nonexamining consultant,

20   Dr. Putcha, in December of 2016 makes the following notation
21   at page 363:    "Due to frequency of bathroom use due to dx

22   Crohn's, claimant should be near to restroom."

23               There is also an opinion from a treating
24   physician's assistant, Susan Anderson, September 25, 2017 at

25   page 581.    She also finds that regular attendance would be



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                               24


1    impaired due to plaintiff's Crohn's during flares, and that
2    the patient would sometimes need to take unscheduled restroom

3    breaks.   Again at page 581.

4              So all of the medical evidence in the record
5    suggests, at least during flare-ups, that there will be a

6    need for frequent medical -- restroom, I'm sorry, breaks.

7              The Commissioner cites to a colonoscopy that
8    occurred on May 20, 2016, page 322, that indicates that the

9    Crohn's is completely quiescent at this time.   I note,
10   however, that that procedure predates all of the opinions

11   that I just gave, including Dr. Putcha and Dr. Jenouri.

12   There's no question that there should have been a discussion
13   of the need for plaintiff to undergo bathroom breaks due to

14   his -- due to his condition.

15             The matter was addressed by the court in Lowe v.
16   Colvin, 2016 WL 624922, that's from the Western District of

17   New York, Senior District Judge Michael A. Telesca, in 2016
18   requiring -- noting that an ALJ failed in that case to make

19   specific findings regarding the frequency and length of

20   anticipated bathroom breaks.   Also similarly in Spaulding v.
21   Astrue, 702 F.Supp.2d 983 from the Northern District of

22   Illinois, 2010, making a similar finding.

23             It may well be that plaintiff's condition is
24   properly characterized as episodic.   He testified to

25   flare-ups every month after infusions, although at page 51 he



                JODI L. HIBBARD, RPR, CRR, CSR
                        (315) 234-8547
                                                                  25


1    could have meant every two months which is when he receives
2    infusions.    He keeps underwear in his car.   He testified to

3    what occurs during an episode.    The fact that it's episodic

4    doesn't necessarily mean that it is not disabling.    Beck v.
5    Colvin, 2013 WL 5533571, it is from the Western District of

6    New York, 2013.    There's no question that the exertional

7    finding of light work is supported, that's certainly not in
8    issue.   The issue -- and there's no question that there has

9    been some improvement in plaintiff's condition.    The real
10   issue is bathroom breaks.

11              ALJ Ramos in his RFC included that he would require

12   being regularly provided one unscheduled break per workday,
13   five to ten minutes in duration with immediate access to a

14   bathroom and that supported his finding of disability based

15   on a vocational expert's testimony at 68, 69.    ALJ Eldred
16   doesn't make the same finding or explanation.    The vocational

17   expert at page 57 did testify that an employer would only
18   tolerate unscheduled breaks for a day or two here and there,

19   two to four extra breaks would not be tolerated, 10 percent

20   off task would not be tolerated and eight absences per year
21   would not be tolerated.

22              In light of the fact that it was defendant's burden

23   to show medical improvement and the ability to perform work
24   functions, I find that that was not met, that the ALJ should

25   have addressed the need for bathroom breaks and the need to



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                26


1    be near a bathroom.    There should be a remand with careful
2    consideration of the need for plaintiff during flare-ups to

3    have bathroom breaks, how often, with what frequency, with

4    what duration.    So I don't find persuasive evidence of
5    disability, but I will grant judgment on the pleadings to the

6    plaintiff and remand the matter to the agency for further

7    consideration consistent with this opinion.
8             Thank you both for excellent, excellent

9    presentations, I hope you have a good day.
10            MR. GORTON:     Thank you, your Honor, sorry for the

11   phone stuff, I don't know what was going on.

12            THE COURT:     Okay, all right, take care.
13                    (Proceedings Adjourned, 3:37 p.m.)

14

15
16

17
18

19

20
21

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
1                  CERTIFICATE OF OFFICIAL REPORTER
2

3

4        I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5    Official Realtime Court Reporter, in and for the

6    United States District Court for the Northern

7    District of New York, DO HEREBY CERTIFY that
8    pursuant to Section 753, Title 28, United States

9    Code, that the foregoing is a true and correct
10   transcript of the stenographically reported

11   proceedings held in the above-entitled matter and

12   that the transcript page format is in conformance
13   with the regulations of the Judicial Conference of

14   the United States.

15
16                        Dated this 5th day of February, 2020.

17
18

19                                /S/ JODI L. HIBBARD

20                                JODI L. HIBBARD, RPR, CRR, CSR
                                  Official U.S. Court Reporter
21

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
